In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1386V
                                      Filed: March 6, 2017
                                          Unpublished

****************************
ANDREW SANDERS,                         *
                                        *
                    Petitioner,         *     Ruling on Entitlement; Concession;
v.                                      *     Influenza (“Flu”) Vaccine; Shoulder
                                        *     Injury Related to Vaccine Administration
SECRETARY OF HEALTH                     *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                     *     (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.
Ann D. Martin, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On October 24, 2016, Andrew Sanders (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that he sustained a shoulder
injury related to vaccine administration (“SIRVA”) from an influenza (“flu”) vaccination he
received on January 12, 2016. Petition at 1. The case was assigned to the Special
Processing Unit (“SPU”) of the Office of Special Masters.

        On March 6, 2017, respondent filed a Rule 4(c) Report conceding that petitioner
is entitled to compensation. Rule 4(c) Rep. at 1. Based on an evaluation of the medical
evidence, respondent concluded that petitioner’s alleged injury is consistent with a
SIRVA, and that it was caused in fact by the flu vaccine he received on January 12,
2016. Id. at 4. Respondent found no other causes for petitioner’s SIRVA, and records
show that petitioner suffered the sequela of his injury for more than six months. Id. It is

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
respondent’s position that petitioner has met the statutory requirements for entitlement
to compensation under the Vaccine Act for his SIRVA and related sequela. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2